 iJNITF,n STATES I3ANKRLJPTCY COURT
 WESTERN DISTRICT QF NEW YQRK

 In re:
                                                               Gase No.: 19-20905
 The Diocese of Rochester,
                                                               Chapter 11 Gase

                       Debtor,


      AFFIDAVIT OF REV. DANIEL .J. CQN~ON REGARDING STRUCTURE AND
        PRE,-FILING HISTORY QF T~~E D~I3TQR ANn IN SUPPORT OF THE
              CHAPTF,R 11 P~TITIQN ANn FIRST SAY PLEAnINGS

STATE OF NEW FORK             )
COUNTY OF MONROE              ) ss.:

          Reverend Daniel J. Condon, being duly sworn, deposes and states as follows:

          1.     I am t11e Chancellor for the diocese of Rochester (the "Debtor" or "Diocese"). I

have served in such capacity since June 26, 20Q1. Prior to that, I served as a Parochial Vicar and

Administrator for the Diocese, and as a pastor in several parishes within the territory of the

Diocese. I am familiar with the mission,llistory, and structure ofthe Diocese.

          2.     I make this Affidavit used upon my personal knowledge of the facts set forth

herein, upon information supplied to me by others associated with the Diocese, upon my review

of relevant documents and upon my experience and knowledge of diocesan operations. If I were

called to testify, I would testify accordingly to the facts set forth Herein. I am authorized by the

Diocese to submit this Affidavit.

          3.    On the date hereof (the "Petition Date"), the Diocese filed a voluntary petition

under chapter 11 of Title 11 of the United States Gode (the "Bankruptcy Code")

          4.    To enable the Diocese to continue its operations, it has asked for various types of

relief in its "first day" motions (collectively the "First Day Motions"). I submit this Affidavit in


                                                                                     3414172.5 9/10/2019

     Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                     Description: Main Document , Page 1 of 14
  support of the First Day Motions. The First Day Motions seek relief aimed at facilitating a

  smooth transition into this chapter 11 reorganization, assisting the Diocese in contining its

  mission by maintaining employee compensation, maintaining the goodwill and morale of the

  employees, parishioners, clerics and others who rely on the programs and sezvices provided by

  the Diocese, and preserving and maintaining the property available to satisfy the Diocese's

  creditors. I respectfully submit that all of the First Day Motions are vital to the Debtor's

 reorganization efforts, and expedited approval of the First Day Motions is important to the

 Debtor's successful reorganization. The First Day Motions and Financial Structure are further

 described in the First Day Affidavit of Lisa Passero sworn to on September 10, 2019 and

 submitted herewith.


                        CANON LAW STRUCTURE AND ORGANIZATION

          5.       That the Catholic Church was founded by Jesus Christ to carry out the mission to

 teach, to sanctify, and to serve the needs of others is a matter of faith. The Catholic Church is a

 worldwide community with over 1.2 billion members who hold a common creed. Canon Law is

 a generic term applied to several sources of church law that together establish the internal

 organizational structure and procedures to be followed within the Catholic Church. Canon Law

also identifies property rights and agency relationships among the variety of structures with the

corz~munity of the Catholic Church. The Diocese is a Latin Catholic Diocese and subject to the

Code of Canon Law promulgated by Pope John Paul II on January 25, 1983.1 As used herein,

"Church"means the universal Catholic Church.




' 1983 Code c.1-1752(1983)(as amended,"1983 Code"). Within the Roman Catholic Church there are 24 suijuris
churches. The Latin Church is the largest, it is subject to Codex luris Canonici auctoritate Ionnisa Paulii PP. II
promulgatus(Vatican City: Libreria Editrice Vaticana, 1983). Hereinafter 1983 Code. Throughout the English
translation used will be Code ofCanon Law, Latin-English Edition, CT,SA 1998.

                                                      2-                                          3414172.5 9/10/2019




   Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                   Description: Main Document , Page 2 of 14
           6.       While the Church is organized in a hierarchical structure it is not a monolithic

   cozporate entity. The organizational structure is intended to serve the mission to teach, to

  sanctify, and to serve which is realized in a variety of instruments and organizations. The

  Church is organized by territorial districts, the most common of which is a diocese.2 A diocese

  usually is defined by a geographic area and is created to serve the community of Latin Catholics

  who are present in that area. The bishop of a diocese is appointed by the Pope.3

          7.       The territory of Diocese is co-extensive with the counties of Monroe, Wayne,

  Yates, Ontario, Cayuga, Seneca, Tompkins, Tioga, Chemung, Schuyler, Livingston, and Steuben

  in New York State. The Bishop of the Diocese is the Most Reverend Salvatore R. Matano.

 Bishop Matano was installed as the Bishop of Rochester on January 3, 2014.

          8.       The Diocese maintains a number of administrative offices and ministries,

 necessary to advance the mission of teaching, sanctifying and serving. These include the

 Bishop's Office, Chancery, Marriage Tribunal, Finance, Information Technology, Human

 Resources, Stewardship and Communications, Evangelization and Catechesis, Catholic Schools,

 Pastoral Services, Safe Environment, Victims Assistance, Clergy Services and Archives.

         9.       Within the territory of a diocese are separately constituted parishes.¢ Like a

 diocese, a parish is usually defined territorially.s

         10.      A diocese and a parish pxoperly constituted axe each considered to be a "public

juridic person."6 These legal persons are similar to corporations. By its nature a juridic person is

considered to be pezpetual. A juridic person is distinct from any natural persons, and from other


promulgatus(Vatican City: Libreria Editrice Vaticana, 1983). Throughout the English translation used will be Code
ofCanon Law, Latin-English Edition, CLSA 1998.
Z 1983 Code c. 369
3 Id. at c. 377 §1
4 1d. at c. 374
5 Id. at c. 515
6 Juridic personality is articulated in the 1983 Code in canons ]13-123.

                                                     3-                                          3414172.5 9/10/2019




    Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                    Description: Main Document , Page 3 of 14
   juridic persons, and it possesses certain legal rights including the ownership of property. Juxidic

   persons possess property to carry out the mission to teach, to sanctify, and to serve in the manner

   appropriate to each of their competencies and responsibilities for the benefit of all the faithful.

   These purposes are broadly defined as the conduct of worship, the support of employees and

   ministers, and the woxks ofthe apostolate.~

            1 1.     The administration of property belongs to a juridic person's administrator,$ such

   as a diocesan bishop over the property of a diocese or a pastor over the property of a parish. The

   administrator of the temporal goods of a public juridic person is to exercise this responsibility in

  concert with a Finance Council.9 All property legitimately acquired by a public juridic person is

  considered to be ecclesiastical property.             It is a fundamental canonical understanding that

  property owned by one public juridic person cannot be simultaneously owned by another.

           12.      The persons who populate a diocese or a parish are first of all those who are

  baptized and live in communion with the successor of Peter and those in communion with him.lo

  Among the baptized are laypersons and clerics. ~ t Clerics are also called sacred ministers and

  perform many of the liturgical services within the worship of the Church. Clerics are deacons,

  priests or bishops. There are other individuals who contribute to the mission of the Church by

 joining together through common life and the profession of the evangelical counsels of poverty,

 chastity, and obedience ("Reli ious").12 Religious may be either laypersons or clerics. If a

 Religious is not a cleric, that person is referred to as a sister or brother.



   1983 Code c.1254. The works ofthe apostolate include activities associated with easing human suffering,
promoting the general welfare, and advancing the social mission ofthe Church: feeding the hungry, clothing the
naked, welcoming the stranger, caring for the sick, offering education, and any other activity that can promote the
good of an individual and society.
$ Id. at c.1279 § 1.
9 1d. at c.12$0.
'o Id at c. 204.
"Id. at c. 207 § 1.
12 Id. at c. 207 § 2.

                                                        4-                                           3414172.5 9/10/2019




    Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                    Description: Main Document , Page 4 of 14
           13.      While there are a variety of forms by which Religious are organized in institutes

  of consecrated life, they axe most often referred to as religious orders.13 These institutes, formed

  around the charism of a founder recognized by competent ecclesiastical authority, enjoy a certain

  level of autonomy apart from any diocese and conduct their internal operations independently of

 any diocese. This is most commonly seen in the conduct of their proper apostolates; often

 schools, healthcare, and monastic communities. Each institute of consecrated Iife is a public

 juridic person. They are bound to the Church in a special way, but they are not part of the

 hierarchical constitution of the Church. Members of an institute of consecrated life are not

 subject to the supervision or discipline of the bishop of the diocese wherein they are located,

 unless they are employed in a parish, school or other institution that is subject to a bishop's

 oversight.

          14.     Communities of Men Religious that are present in the Diocese are the

 Congregation of Saint Basil (Basilian Fathers), Benedictines, Trappists, Capuchin Franciscans of

the Province of St. Mary, Carmelite Fathers, Missionaries of the Precious Blood, Redemptorists

and Jesuits.

         I5.      There are also several Communities of Women Religious in the Diocese,

including the Sisters of St. Joseph, the Sisters of Mercy, Discalced Carmelites, Sisters of the

Cenacle, School Sisters of Notre Dame and Mission Helpers ofthe Sacred Heart.


                              NEW YORK CORPORATE STRUCTURE

A.       The Diocese

         16.     Under New York Law, the Diocese is an incorporated legal entity, separate from

the parishes and other Catholic entities within its territory, with its own corporate structure and


13 Institutes of Consecrated Life are covered in canons 573-746 of the 1983 Code.

                                                      S-                              3414172.5 9/10/2019




  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                  Description: Main Document , Page 5 of 14
   governance. The Diocese was founded on March 3, 1868 and subsequently incorporated in New

   York State on March 11, 1887. The Certificate of Incorporation of the Diocese was amended in

   1909 and 1967. The 1967 amendment provides that the three trustees of the Diocese are the

   Bishop, the Vicar-General and the Chancellor.

            17.      As noted above, the Diocese serves a 12-county region in western New York.

  There are currently 86 parishes (each, a "Parish," and collectively, the "Parishes"} and

  approximately 300,000 Catholic individuals in the territory of the Diocese. These individuals are

  served by 93 Diocesan priests, 35 priests who are Religious that reside in the Diocese, 14 extern

  priests14 and 96 deacons. Deacons are men ordained for the ministry of the word (catechetics

  and preaching), service to the poor, and liturgical assistance. Deacons may preside at baptisms,

  officiate at marriages, and provide for the funeral rites apart from the celebration of the

  Eucharist. The Diocese currently employees approximately 96 individuals, which includes both

  clergy and laity.

           1 S.     There is one Diocesan-operated middle school, Siena Catholic Academy in

  Brighton, New York.

 B.        The Parishes

           19.      The secular legal embodiments of the parishes are non-member corporations

("Parish Corporations") formed under New York's Religious Corporation Law. The Parish

 Corporations are governed by a Board of Trustees which includes the Bishop, Vicar General of

 the Dzocese, the Pastor of the Parish, and two lay members of the Parish. The Bishop of the

 Diocese is the president of each Parish Corporation, the Vicar General is the vice president, the

 Pastor is the secretary-treasurer, all serving ex-officio.

'a An extern priest is priestrncardinated in another diocese or institute of consecrated life who comes with the
permission of the diocesan bishop to exercise ministry in the tezxitory of the Diocese of Rochester. Incardination is
the bond that exists between a cleric and a diocese or institute of consecrated life.

                                                        6
                                                        '                                             3414172.5 9/10/2019




    Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                    Description: Main Document , Page 6 of 14
         20.     Each Parish Corporation is a public juridic person (see ¶9) that owns the real and

  personal property that is used in its ministry. Each Parish has a Finance Council, establishes its

 annual budget, maintains its own books and records, bank accounts and employee payroll. Each

 Parish has an annual meeting and elects lay trustees annually.

         21.    In 2018, throughout the 86 Parishes in the Diocese there were 588 marriages,

 1578 infant baptisms, 1738 First Communions and 1470 persons were confirmed.

        22.     Within the Diocese, 17 Parish Corporations own and operate Catholic schools

 serving approximately 3,000 students. Numerous Parish Corporations own, maintain and operate

 cemeteries.

        23.     The Parish Corporations located within the Diocese are not under the fiscal or

 operating control ofthe Diocese.

        24.     The Parish Corporations have not sought bankruptcy relief and are not debtors in

this bankruptcy proceeding.

C.      The Non-Diocesan Schools

        25.    There are also eight non-Diocesan Catholic schools in the territory of the Diocese

that are separately operated and governed by Religious or private not-for profit organizations.

Such schools serve just under 3,000 students.

       26.     The other separately incorporated Catholic schools located within the Diocese are

not under the fiscal or operating control ofthe Diocese.

       27.     The other separately incorporated Catholic schools have not sought bankruptcy

relief and axe not debtors in this bankruptcy proceeding.




                                              7
                                              '                                      3414172.5 9/10/2019



  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                  Description: Main Document , Page 7 of 14
  D.     Other Non-Debtor Catholic Entities

         28.     There are several not-for-profit corporations that assist the Diocese and Parishes

  in their ministry("Non-Debtor Catholic Entities"). All of the Non-Debtor Catholic Entities were

  created under New York Not-for-Profit Corporation law or other New York organizational

 statutes to carry out a variety of works of the apostolate. The Non-Debtor Catholic Entities

 below are Member corporations. The Members of each are the Diocesan Bishop, Vicar General,

 Chancellor, President of Catholic Charities, and either the Executive Director or Board

 Chairperson. The Non-Debtor Catholic Entities are not under the fiscal or operating control of

 the Diocese. The Non-Debtor Catholic Entities have not sought bankruptcy relief and are not

 debtors in this bankruptcy proceeding. They include the following:

                z.      Catholic Charities

        29.     Catholic Charities of the Diocese of Rochester, Inc. ("Catholic Charities") was

 incorporated pursuant to Chapter 256 of the Laws of 1917 on June 28, 1917. The purpose of

 Catholic Charities is to aid, support, advise, and to conduct by itself or in cooperation with any

religious, charitable, benevolent or educational corporation a wide variety of human services for

the benefit of persons within the Rochester Diocese. Catholic Charities has ten regional and

specialty agencies, including: Catholic Family Center, Catholic Charities Community and

Residential Services, Catholic Charities of Livingston County, Catholic Charities of Steuben

County, Catholic Charities of Chemung/Schuyler, Catholic Charities of the Finger Lakes,

Catholic Charities of Wayne County, Catholzc Charities of Tompkins/Tioga, Food Bank of the

Southern Tier and Diocesan Services Office.

       30.     Catholic Charities provides assistance to people in need without regard to

religious, racial, ethnic or economic background.



                                              g -                                   3414172.5 9/10/2019



  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                  Description: Main Document , Page 8 of 14
            31.      The affairs, property, business and policies of Catholic Charities are under the

   charge, control and direction of the Board of Directors, subject to the reserved powers of the

   Members.ts Catholic Charities maintains its own books and records, bank accounts, and

   employee payroll.

                     ii.      Providence Housing

           32.      Providence Housing Development Corporation ("Providence") was incorporated

   on June 22, 1994 as anot-for-profit corporation. Since that time several subsidiaries have been

  separately incorporated for its various projects.

           33.      Providence's purpose is to strengthen families and communities by assisting in

  the development of affordable housing and providing innovative solutions to meet that need.

  Since 1994, Providence has secured more than $145 million in project development funding

  from public and private sources and has created more than 980 units of affordable housing.

                    iii.     Catholic Courier

          34.       Rochester Catholic Press Association, Inc. ("Catholic Courier") was incorporated

 on July 9, 1951 as anot-for-profit corporation. The Catholic Courier has published a paper for

 over 130 years and now reaches 130,000 households in the Diocese through print and digital

 publications. The Catholic Courier provides news concerning ongoing activities within the

 Church and the international, national, and state level with a focus on events in the Diocese,

 among the parishes and other Catholic agencies.

          35.      The affairs, property, business and policies of the Catholic Courier are under the

 charge, control and direction of the Board of Directors except for those matters subject to the

 reserved powers ofthe Members.

's Reserved powers pertain to the approval of changes to the mission and by-laws, a voice in the appointment of the
 Executive, transactions above a certain threshold that could threaten or burden the organization, the sale of all or
substantially all ofthe assets of a corporation, and its dissolution.

                                                        9
                                                        '                                            3414172.5 9!10/2019



     Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                     Description: Main Document , Page 9 of 14
                 iv.    Stella Maris

         36.     Camp Stella Maris of Livonia, N.Y.("Stella Maris") was incorporated on January

  8, 1960 as anot-for-profit corporation. The Camp operates at a facility on the shore of Conesus

  Lake in Livonia, New York.

         37.     Among Stella Maris's purposes are to promote (under professional direction) the

  spiritual, moral and physical improvement of children of all classes, races and religions; to

  undertake to foster strong family relationships in conjunction with Catholic Charities; and to

 provide facilities, programs and activities for social, spiritual, and mental development of

 adolescents and youth. Stella Maris offers aweek-long residential camp for campers ages 7-15,

 with leadership and counselor training for 15 and 16-year olds. On average 2,100 youth attend

 these programs every summer. Steila Maris also offers Day Camps, and year-round programs

 that provide opportunities for students during school breaks.

        38.     The affairs, property, business and policies of Stella Maris are under the charge,

 control and direction of the Board of Directors except for those matters subject to the reserved

 powers ofthe Members.

               v.      Communis Fund

        39.    Communis Fund of the Diocese of Rochester, Inc. ("Communis") was

incorporated on December 12, 2005 as anot-for-profit corporation. The purpose of Communis is

to receive funds from the Diocese, parishes and organizations which such entities desire to invest

which shall be pooled and collectively invested. The benefit of such pooling of assets is for the

ability to diversify investment which would be unavailable in a smaller account and to make use

of an economy of scale in order to reduce management fees and other costs which might be

incidental to investment of smaller amounts. Each participant enters into a written participation



                                            - 1~ -                                 3414172.5 9/10!2019



  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                 Description: Main Document , Page 10 of 14
  agreement with Communis with respect to the delivery of funds for investment, the investment

  strategies for the funds as part of collectively invested pools of funds, fees of Communis for

  administration and management of the collective investment funds, and procedure for return of

  any proceeds ofthe invested funds including any investment return after payment of fees.

         40.    The Board of Directors is responsible for investment, reinvestment and custody of

 all investment assets of Communis, including but not limited to those held under participation

 agreements as provided by law. The Board selects investment advisors, monitors performance,

 and periodically reports to investors and at least annually to the Members. BNY Mellon is the

 custodian of the Communis funds. Alesco Advisors in Pittsford, New York serves as the

 investnnent manager.

        41.     Communis provides responsible administration and protection of temporal goods

 as required by Canon Law for the Diocese, Parish Corporations, and other charitable

 organizations operated in connection with the Diocese.

E.      St. Bernards

        42.    St. Bernards School of Theology and Ministry ("St. Bernards") was incorporated

on March 31, 1891 pursuant to chapter 519 of the Laws of 1848, as amended by Chapter 51 of

the Laws of 1870, by the filing of a certifcate of incorporation with the Monroe County Clerk.

St. Bernards is anon-member not-for-profit corporation.

       43.     St. Bernards is governed by a Board of Trustees comprised of not less than five

nor more than 25 persons, which includes the Bishop of the Diocese, the Vicar General of the

Diocese, the Chancellor of the Diocese (each of such persons serving ex-officio), and the

President of St. Bernards.




                                             11 -                                  3414172.5 9/10/2019



   Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                  Description: Main Document , Page 11 of 14
         44.     St. Bernards owns and operates a graduate school of theology and ministry.

  Students prepare for work in ministry, teaching, or higher education. St. Bernards offers courses,

  certificate programs, and graduate degree programs. Courses are provided through several

  modes of delivery: online, hybrid, videoconferencing or in-person.

         45.    St. Bernards is not under the fiscal or operating control of the Diocese. St.

 Bernards has nat sought bankruptcy relief and is not a debtor in this bankruptcy proceeding.


                                REASONS FOR BANKRUPTCY

        46.     The Diocese does not seek Chapter 11 relief to shirk or avoid responsibility for

 any past misconduct by clergy or far any decisions made by the Diocesan authorities when

 addressing that misconduct. The Diocese does not seek bankruptcy relief to hide the truth or

 deny any person a day in court. In fact, the Diocese is committed to pursuing the truth and has

 never prohibited any person from telling his or her story or speaking his or her truth in public.

 The Diocese has publicly disclosed perpetrators. The Diocese has made and requires criminal

referrals to be made for all credible allegations of sexual abuse. Bishop Matano has apologized

for the past misconduct of the personnel of the Diocese and meets with victims at every

opportunity in an attempt to bring comfort to such individuals, as did his predecessor. The

Diocese has established standards for the training and background assessment of all employees,

clerics and volunteers who will likely interact with children and young people.

       47.     The Diocese is anot-fox-profit religious corporation with limited resources,

including limited insurance coverage which may be applicable to claims of persons seeking

remedies under the Child Victims Act("CVA"). The Debtor acknowledges its moral obligation

to compensate all victims of abuse by church personnel fairly and equitably. Consistent with this

moral obligation, it cannot allow any single plaintiff to recover a disproportionate share of the


                                            - i2 -                                  3414172.5 9/10!2019



  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                 Description: Main Document , Page 12 of 14
  limited funds available from the Diocese simply because the plaintiff's case goes to trial first.

  Sizx~ilarly, the Debtor cannot ignore the valid claims of other creditors who stand on equal

 footing with the CVA claimants as general unsecured creditors of the Debtor.

         48.     Beyond the Debtor's obligation to all of its creditors, the Diocese has a

 fundamental and moral obligation to the Catholic faithful it serves, and to the donors who have

 entrusted the Diocese with the material fruits of their life's labor, to contznue the ministries of the

 Church in fulfillment of the Debtor's canonical and seculax legal purposes. In order to do this,

 the Diocese must survive.

        49.     The Debtor's goals in seeking Chapter 11 relief are two-fold: First, to protect and

 preserve its assets that are properly available fox distribution to the Debtor's unsecured creditors

 along with whatever additional assets can be marshaled so that those assets are distributed

equitably to all creditors. Second, the Diocese must continue the work of the Church to the

fullest extent possible, using the resources dedicated to that purpose.

        50.     A swift exit from bankruptcy is of the utmost importance given the Debtor's

limited resources and because it is anot-for-profit religious corporation.            The Diocese is

dependent upon the charity of its faithful to sustain its very existence. The bankruptcy may cast

a shadow upon the Debtor, the Parish Corporations, and the various non-debtor Catholic entities

and their numerous ministries. Some faithful znay believe that, going forward, their charitable

gifts to any Catholic entity will be diverted from their intended purpose and used to satisfy the

claims of the Debtor's creditors rather than to fund the ongoing ministries of the Church that

benefit the faithful and their community. The Debtor will use its best efforts to dispel this

misconception by communicating openly and often about the Chapter 11 process. I respectfully




                                                13 -                                    3414172.5 9/10!2019



  Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
                 Description: Main Document , Page 13 of 14
  submit drat the best ~vay to alleviate any of these concerns is to emer;e from Chapter 1 1 as soon

  as possible.

           I swear, under penalty of perjii~•y under the laws of the United States of America, that the

  foregoing is tc•ue and correct to the best of my knowledge, information and belief.




  Dated: September 1 U, 2U 19
                                                           Rev. Danie      ,an on
                                                           Chancellor


  Sworn to before me this
  I 0th day of September, 20]9.


  Notary Public

               SCOTC MOSMAN
        Notary Public, State of New York
              No. O1M0~+832081
          Qualified in Monroe County
    M y Commission Expires April 30, 20.v~,j




                                                 1 ~' -                                 34141725 9/10/2019




Case 2-19-20905-PRW, Doc 7, Filed 09/12/19, Entered 09/12/19 11:40:28,
               Description: Main Document , Page 14 of 14
